Citation Nr: 0625128	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  00-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to interstitial lung disease due to asbestos 
exposure.

2.  Entitlement to service connection for postoperative 
residuals of colon cancer.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty for training from August 
1979 to February 1980 and on active duty from September 1990 
to October 1990, with additional periods of active duty for 
training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously denied by the Board in a decision 
date din May 2000 and the veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 2000, the Secretary of Veterans Affairs filed an 
unopposed motion requesting a remand which was granted by the 
Court.  In August 2001 the Board remanded the case to the RO 
for additional development.  That development, and other 
required development, has not been completed and the case is 
not yet ready for appellate review.


REMAND

The veteran has applied for Social Security disability 
benefits.  The RO should contact the Social Security 
Administration (SSA) and obtain all medical records related 
to the veteran's claim for Social Security disability 
benefits.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or Social Security 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The Board previously remanded this case for examinations to 
determine the diagnosis and etiology of the veteran's claimed 
disabilities, if any.  It is still unclear from the record to 
what extent the veteran has been diagnosed with the claimed 
disabilities and if so whether they are related to service.  
The RO should again schedule examinations to determine the 
etiology of the veteran's disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the Social 
Security Administration and obtain all 
records related to the veteran's claim 
for disability benefits, including all 
medical records relied upon in making the 
decision to award benefits.  If no 
records are available, that should be 
specified by the Social Security 
Administration.

2.  The RO should schedule the veteran 
for an examination to determine the exact 
diagnosis of this lung disability(ies), 
if any, and to determine whether or not 
it is related to asbestos exposure in 
service.  All necessary tests should be 
conducted.  The examiner should review 
the entire claims folder before the 
examination and should specifically 
review (1) the reports from Dr. Mosier 
dated in 1996 indicating that the veteran 
has early changes of interstitial process 
which does have a significant correlation 
with asbestos exposure (2) the service 
medical record from October 1990 
indicating that the veteran was a smoker, 
(3) the October 2002 VA X-rays showing no 
evidence of interstitial lung disease, 
(4) the VA examination of October 2002 
indicating a diagnosis of chronic 
obstructive pulmonary disease but no 
mention of restrictive disease and no 
evidence of asbestosis, and (5) Dr. Scott 
Kelley's opinions dated in December 2004 
and January 2006 that the veteran did 
have interstitial lung disease that was 
related to exposure to asbestos in 
service.  If a lung disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the diagnosed 
lung disability was caused by or 
aggravated by service, to include 
exposure to asbestos.  A complete 
rationale for any opinion offered should 
be included.

3.  The RO should schedule the veteran 
for an examination to determine the 
etiology of the veteran's colon cancer.  
All necessary tests should be conducted.  
The examiner should review the entire 
claims folder before the examination and 
should specifically review the service 
medical records, the records showing 
treatment in 1988, the VA examination 
dated in October 2002 that indicated no 
residuals, and the opinion from Dr. 
Kelley indicating that the veteran's 
colon cancer was caused by exposure to 
paint fumes in service.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's colon cancer was caused by or 
aggravated by service to include exposure 
to paint fumes.  A complete rationale for 
any opinion offered should be included.

4.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the diagnosis and etiology of 
the veteran's psychiatric disabilities, 
if any.  All necessary tests should be 
conducted.  The examiner should review 
the entire claims folder before the 
examination and should specifically 
review the service medical records, the 
VA examination from November 2002, and 
Dr. Kelley's opinions from December 2004 
and January 2006.  If the veteran is 
diagnosed with an anxiety disorder, or 
other acquired psychiatric disability, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's psychiatric 
disability was incurred in or aggravated 
by service, or was caused by or 
aggravated by any service-connected 
disability.  A complete rationale for any 
opinion offered should be included.

5.  The RO should schedule the veteran 
for an examination to determine the 
etiology of his arthritis.  All necessary 
tests should be conducted.  The examiner 
should review the entire claims folder 
before the examination and should 
specifically review the service medical 
records, and the VA examination from 
October 2002 showing mild osteoarthritis 
of the right knee, minimal narrowing of 
the right acromioclavicular joint, and 
bony deformity of the right tibial head.  
The examiner should also review the 
opinion form Dr. Kelley dated in December 
2004 and January 2006 that indicated the 
veteran had arthritis that was related to 
service.  If arthritis is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's arthritis was incurred in 
or aggravated by service.  A complete 
rationale for any opinion offered should 
be included.

6.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



